Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/599,167 filed 10/11/2019 is in response to Applicant’s arguments/remarks and claim amendment filed 09/15/2021. Claims 1-8 are currently pending on this Application, and all the pending claims are under full consideration. This Application is in condition for allowance. 
Allowed Claims
Claims 1-8 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement for allowance. 
The instant invention is directed to a film production method comprising a film drying step, wherein the step comprises setting a temperature of a film drying medium for at least two periods, a first period and a second period later than the first period. The set value of the drying temperature of the medium is increased in at least a part of the first period, and the set value is maintained constant in the second period such that as a consequence the actual drying temperature of the film is maintained constant during both the first period and the second period.  
The closest prior art is considered to be Frisk et al. (U.S. PG Publication 2013/0017431) and Wang et al. (U.S. PG Publication 2016/0006018)
Frisk discloses a method of making lithium-ion battery separator and the production process include a drying step where the temperature is ramped from 37 °C to 63 °C and an 
Wang also discloses a film production method where the film is dried over a series of rollers heated to a temperature of internal heating mechanism such as fluid. But Wang does not disclose the steps of setting the drying temperature of the heating medium in a first period so as to be increased with time, and maintaining fixed the drying temperature in a second period, and consequently does not disclose as a consequence of setting the temperature of the drying medium in the two periods, the actual drying temperature of the film is maintained constant during both the first period and the second period.  
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 1-8 are allowed over the prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722